UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 05-7338



In Re:   GERALD DAMONE HOPPER,



                                                         Petitioner.



          On Petition for Writ of Mandamus.   (CR-95-119)


Submitted:   November 23, 2005        Decided:     December 15, 2005


Before NIEMEYER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Gerald Damone Hopper, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Gerald Damone Hopper petitions for writ of mandamus,

alleging the district court has unduly delayed acting on his motion

filed under 18 U.S.C.A. § 3582(c)(2) (West 2000 & Supp. 2005).   He

seeks an order from this court directing the district court to act.

Our review of the docket sheet reveals that the district court

granted Hopper’s motion on October 28, 2005.   Accordingly, because

the district court has recently decided Hopper’s case, we deny the

mandamus petition as moot.    We grant leave to proceed in forma

pauperis and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                   PETITION DENIED




                              - 2 -